— In an action to recover damages for breach of contract, defendant appeals from an order of the Supreme Court, Westchester County (Kelly, J.), dated October 27, 1982, which ordered the parties to commence a trial de novo, after they reached a valid settlement agreement in open court. Order reversed, on the law, with costs, and matter remitted to the Supreme Court, Westchester County, for further proceedings consistent herewith. On February 19,1976, the parties entered into a stipulation of settlement, on the record in open court. Plaintiffs failed to comply with the terms of the settlement, and defendant moved for enforcement thereof. Such procedure was proper (see Teitlebaum Holdings v Gold, 48 NY2d 51). *767“Where the parties enter into a stipulation recorded in the minutes of the court, the settlement agreement terminates all of the claims of the parties heretofore made in the action, and the agreement becomes enforceable as a contract binding on all the parties thereto (Langlois v Langlois, 5 AD2d 75, 78)” (Biener v Hystron Fibers, 78 AD2d 162, 167). Consequently, Trial Term abused its discretion in ordering “a trial de novo”. Defendant is entitled to a hearing at which the sole issue will be the damages it sustained as the result of plaintiffs’ breach of the stipulation of settlement. We have considered plaintiffs’ contentions and find them to be without merit. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.